


110 HR 6288 IH: Retiree Health Account Act of

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6288
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. McHugh (for
			 himself, Mr. Kuhl of New York,
			 Mr. King of New York, and
			 Mr. Walsh of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  tax-favored retirement health savings accounts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retiree Health Account Act of
			 2008.
		2.Retirement health
			 arrangement
			(a)In
			 generalSection 401 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, profit-sharing,
			 and stock bonus plans) is amended by redesignating subsection (o) as subsection
			 (p) and inserting after subsection (n) the following new subsection:
				
					(o)Retirement
				health plan
						(1)In
				general
							(A)Treated in same
				manner as 401(k)Except as
				provided in this subsection, a retirement health arrangement shall be treated
				for purposes of this title in the same manner as an qualified cash or deferred
				arrangement described in section 401(k)(2).
							(B)Separate
				application of applicable rulesRules made applicable by reason
				of this paragraph shall be applied separately with respect to retirement health
				arrangements and other qualified cash or deferred arrangements of the
				individual.
							(2)Retirement health
				arrangementFor purposes of
				this subsection, the term retirement health arrangement means a
				cash or deferred arrangement described in section 401(k)(2) which is designated
				(in such manner as the Secretary may prescribe) at the time of establishment of
				the plan as a retirement health arrangement.
						(3)Contributions
				after Medicare eligibilityExcept in the case of a rollover
				contribution described in paragraph (5)(A), no contributions may be made to an
				employee’s retirement health arrangement during calendar years beginning after
				the first month such employee is entitled to benefits under title XVIII of the
				Social Security Act.
						(4)Treatment of
				distributions
							(A)In
				generalAny amounts distributed from a retirement health
				arrangement shall be included in gross income, unless such amount is used
				exclusively to pay qualified medical retirement expenses of the
				employee.
							(B)Qualified
				retirement medical expenseFor purposes of this section, the term
				qualified retirement medical expense means, with respect to an
				individual, amounts paid by such individual for medical care (as defined in
				section 213(d)) of the individual, the individual’s spouse, or a dependent of
				the individual, but only if such payments are made on or after the date that
				the individual attains age 55.
							(C)Hardship
				distributionsSubparagraph (A) shall not apply to any amount paid
				or distributed—
								(i)on or after disability of the
				employee,
								(ii)if such amount is
				used exclusively to pay for insurance covering medical care with respect to the
				individual, the individual’s spouse, or a dependent of the individual during a
				period of unemployment of the individual, or
								(iii)if such amount
				is used exclusively to pay for medical care under circumstances that, to the
				extent provided in regulations, constitute a hardship.
								(D)Other
				distribution rules
								(i)Plan
				terminationSubparagraph (A) shall not apply to amounts paid or
				distributed on or after an event described in paragraph (10) of subsection
				(k).
								(ii)Excess
				contributionsRules similar
				to the rules of section 401(k)(8) shall apply for purposes of this
				subsection.
								(iii)No minimum
				distribution requirement prior to deathSection 401(a)(9) and the
				incidental death benefit requirement of section 401(a) shall not apply for
				purposes of this subsection.
								(iv)After death of
				employeeRules similar to the rules of paragraph (8) of section
				223(f) shall apply for purposes of this section.
								(5)Definitions and
				special rulesFor purposes of this subsection—
							(A)Rollover
				contributionsAn amount is
				described in this subparagraph as a rollover contribution if it meets the
				requirements of clauses (i) and (ii).
								(i)In
				generalParagraph (4)(A) shall not apply to any amount paid or
				distributed from a retirement health arrangement to the account holder to the
				extent the amount received is paid into a retirement health arrangement or
				individual health account (as defined in section 408B) for the benefit of such
				holder not later than the 60th day after the day on which the holder receives
				the payment or distribution.
								(ii)LimitationThis subparagraph shall not apply to any
				amount described in clause (i) received by an individual from a retirement
				health arrangement if, at any time during the 1-year period ending on the day
				of such receipt, such individual received any other amount described in clause
				(i) from a retirement health arrangement which was not includible in the
				individual's gross income because of the application of this
				subparagraph.
								(B)Coordination with
				medical expense deductionFor
				purposes of determining the amount of the deduction under section 213, any
				payment or distribution out of a retirement health arrangement shall not be
				treated as an expense paid for medical care, to the extent such payment or
				distribution was not included in gross income.
							(C)No exclusive
				plan requirementSection 401(k)(11)(A)(ii) shall not apply with
				respect to a retirement health arrangement.
							(D)Application of
				participation and discrimination standardsAn employer may elect, at such time and in
				such form and manner as the Secretary shall by regulation prescribe, to treat
				any qualified cash or deferred arrangement and retirement health arrangement
				maintained by the employer as 1 arrangement for purposes of meeting the
				requirements of section 401(k)(3)(A)(ii).
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after December 31, 2008.
			3.Individual health
			 accounts
			(a)In
			 generalSubpart A of part I
			 of subchapter D of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 pension, profit-sharing, stock bonus plans, etc.) is amended by inserting after
			 section 408A the following new section:
				
					408B.Individual
				health accounts
						(a)In
				general
							(1)Treated in same
				manner as IRAExcept as provided in this section, an individual
				health account shall be treated for purposes of this title in the same manner
				as an individual retirement plan.
							(2)Separate
				application of rulesRules made applicable by reason of this
				paragraph shall be applied separately with respect to individual health
				accounts and individual retirement plans of the individual.
							(b)Individual
				health accountFor purposes
				of this title, the term individual health account means an
				individual retirement plan (as defined in section 7701(a)(37)) which is
				designated (in such manner as the Secretary may prescribe) at the time of
				establishment of the plan as an individual health account.
						(c)Contributions
							(1)Retirement
				health savings refund paymentSection 408(a)(1) shall not apply with
				respect to a payment under section 6431.
							(2)Contributions
				after Medicare eligibilityExcept in the case of a rollover
				contribution described in subsection (e)(1), no contributions may be made to an
				employee’s retirement health arrangement during calendar years beginning after
				the first month such employee is entitled to benefits under title XVIII of the
				Social Security Act.
							(d)Treatment of
				distributions
							(1)In
				generalAny amounts distributed from an individual health account
				shall be included in gross income, unless such amount is used exclusively to
				pay qualified medical retirement expenses of the account beneficiary.
							(2)Qualified
				retirement medical expenseFor purposes of this section, the term
				qualified retirement medical expense shall have the meaning given
				such term by section 401(o)(4) (relating to retirement health
				arrangements).
							(3)Hardship
				distributionsParagraph (1) shall not apply to any amount paid or
				distributed—
								(A)on or after disability (within the meaning
				of section 72(m)(7)) of the account beneficiary,
								(B)if such amount is
				used exclusively to pay for insurance covering medical care with respect to the
				individual, the individual’s spouse, or a dependent of the individual during a
				period of unemployment of the account beneficiary, or
								(C)if such amount is used exclusively to pay
				for medical care under circumstances that, to the extent provided in
				regulations, constitute a hardship.
								(4)Other
				distribution rules
								(A)Excess
				contributions; transfer of account incident to divorceRules
				similar to the rules of paragraphs (4) through (6) of section 408(d) shall
				apply for purposes of this section.
								(B)No minimum
				distribution requirement prior to deathNotwithstanding
				subsections (a)(6) and (b)(6), section 401(a)(9) and the incidental death
				benefit requirement of section 401(a) shall not apply for purposes of this
				subsection.
								(C)Treatment after
				death of account beneficiaryRules similar to the rules of
				paragraph (8) of section 223(f) shall apply for purposes of this
				section.
								(e)Definitions and
				special rulesFor purposes of
				this section—
							(1)Rollover
				contributionsAn amount is
				described in this paragraph as a rollover contribution if it meets the
				requirements of clauses (i) and (ii).
								(A)In
				generalParagraph (1) shall not apply to any amount paid or
				distributed from an individual health account to the account holder to the
				extent the amount received is paid into an individual health account or
				retirement health arrangement (as defined in section 401(o)(2)) for the benefit
				of such holder not later than the 60th day after the day on which the holder
				receives the payment or distribution.
								(B)LimitationThis paragraph shall not apply to any
				amount described in paragraph (A) received by an individual from an individual
				health account if, at any time during the 1-year period ending on the day of
				such receipt, such individual received any other amount described in
				subparagraph (A) from an individual health account which was not includible in
				the individual's gross income because of the application of this
				paragraph.
								(2)Coordination
				with medical expense deductionFor purposes of determining the
				amount of the deduction under section 213, any payment or distribution out of
				an individual health account shall not be treated as an expense paid for
				medical care, to the extent such payment or distribution was not included in
				gross income.
							(3)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the retiree health savings account is
				established.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part I of subchapter D of chapter 1 of such Code is
			 amended by inserting after the item relating to section 408A the following new
			 item:
				
					
						Sec. 408B. Individual health
				accounts.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Portion of
			 saver’s credit refundable
			(a)In
			 generalSection 25B of such
			 Code (relating to elective deferrals and IRA contributions by certain
			 individuals) is amended by adding at the end the following new
			 subsection:
				
					(h)Portion of credit
				refundable
						(1)In
				generalThe aggregate credits allowed to a taxpayer under subpart
				C shall be increased by the lesser of—
							(A)$1,000, or
							(B)the amount of the
				credit attributable to qualified retirement savings contributions made by the
				individual to individual health accounts and retirement health arrangements
				which would be allowed under this section (without regard to this subsection
				and the limitation under section 26(a)(2) or subsection (g), as the case may
				be).
							The
				amount of the credit allowed under this subsection shall not be treated as a
				credit allowed under this subpart and shall reduce the amount of credit
				otherwise allowable under subsection (a) without regard to section 26(a)(2) or
				subsection (g), as the case may be.(2)LimitationThe
				amount of the credit allowed under this subsection for any taxable year shall
				not exceed an amount equal to the excess (if any) of—
							(A)$5,000,
				over
							(B)the aggregate
				amount of credits allowed under this subsection for all prior taxable
				years.
							(3)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, the $1,000 amount
				contained in paragraph (1)(A) shall be increased by an amount equal to—
							(A)such dollar amount,
				multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$10..
			(b)Refund payable
			 to health account
				(1)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
					
						6431.Retirement
				health savings refund payment
							(a)In
				generalIn the case of a
				credit allowed to an individual which is attributable to an increase under
				section 25B(h), the Secretary shall pay the amount of such credit into the
				designated retirement account of the individual.
							(b)Designated
				retirement accountThe term
				designated retirement account means any individual health account
				or retirement health arrangement of the individual—
								(1)which is
				designated (in such form and manner as the Secretary may provide) on the
				individual’s return of tax for the taxable year to receive the payment under
				subsection (a), and
								(2)which, under the
				terms of the account or arrangement, accepts the payment described in paragraph
				(1).
								(c)Payment not
				treated as an annual additionFor purposes of section 415(c)
				(relating to limitation for defined contribution plans), a payment under
				section 6431 shall not be treated as an annual
				addition.
							.
				(2)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 6431. Retirement health savings
				refund
				payment.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
